Case 5:16-cv-10444-JEL-MKM ECF No. 1894, PageID.66273 Filed 07/14/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION



 In re FLINT WATER CASES
                                        Civil Action No. 5:16-cv-10444-JEL-MKM
                                               (consolidated)

                                        Hon. Judith E. Levy
                                        Mag. Mona K. Majzoub



 APPLICABLE TO ALL CASES



      VEOLIA WATER NORTH AMERICA OPERATING SERVICES, LLC’S,
     VEOLIA NORTH AMERICA, INC.’S, AND VEOLIA NORTH AMERICA,
        LLC’S PROPOSED AGENDA ITEMS FOR THE JULY 27, 2021
                      STATUS CONFERENCE

        The defendants Veolia Water North America Operating Services, LLC,

 Veolia North America, Inc., and Veolia North America, LLC believe the following

 matters should be among those addressed at the July 27, 2021 status conference.


    1. The status of the new Bellwether Pre-trial and Trial Schedule; and

    2. The discovery dispute between the US EPA Defendants and the VNA

       Defendants regarding the VNA Defendants’ written discovery requests to the

       EPA.



                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1894, PageID.66274 Filed 07/14/21 Page 2 of 2




                                                Respectfully submitted,

 CAMPBELL CONROY &                              BUSH SEYFERTH PLLC
 O'NEIL, P.C.


 /s/ James M. Campbell                          /s/ Michael R. Williams
 James M. Campbell                              Cheryl A. Bush (P37031)
 Alaina N. Devine                               Michael R. Williams (P79827)
 One Constitution Wharf, Suite 310              100 W. Big Beaver Road, Suite 400
 Boston, MA 02129                               Troy, MI 48084
 (617) 241-3000                                 (248) 822-7800
 jmcampbell@campbell-trial-lawyers.com          bush@bsplaw.com
 adevine@campbell-trial-lawyers.com             williams@bsplaw.com

  Attorneys for Veolia Water North America Operating Services, LLC, Veolia North
                   America, LLC, and Veolia North America, Inc.

 Dated: July 14, 2021

                            CERTIFICATE OF SERVICE

        I, Alaina N. Devine, one of the counsel of record for the VNA defendants,
 certify that I served the within Proposed Agenda Items on July 14, 2021, by
 causing it to be e-filed through the Court's CM/ECF electronic filing system which
 will automatically deliver electronic copies of it to counsel of record for all parties
 to have appeared in In re Flint Water Cases.

                                                /s/ Alaina N. Devine
                                                Alaina N. Devine
                                                adevine@campbell-trial-lawyers.com




                                            2
